DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US PGPub 2021/0028103, hereinafter referred to as “Huang”).
Huang discloses the semiconductor device as claimed.  See figures 1-30, with emphasis on figures 5 and 10-28, where Huang teaches, in claim 1, an isolator, comprising: 
a first insulating portion (501, 109-1, 301-303, 601) (figures 1 and 2; [0050-0056]); 
a first electrode (201-204) provided in the first insulating portion (figures 1 and ; [0050-0056]); 
a second insulating portion (304-306, 602),  provided on the first insulating portion and the first electrode (201-204), the second insulating portion (602) including a plurality of first voids (401-406) and a second void (407-412), the plurality of first voids being arranged in a first direction parallel to an interface between the first insulating portion (301-303) and the second insulating portion (304-306, 602), at least one of the first voids (401-406) being provided under the second void (407-412) (figures 2-4; [0055-0061]) 
a third insulating portion (502, 407-412, 604) provided on the second insulating portion (304-306, 602) (figure 4 and 5; [0066-0071]); and 
(205-208) provided in the third insulating portion (figure 4 and 5; [0066-0071]). 
Huang teaches, in claim 2, wherein the second void communicates with the at least one of the first voids ([0022], [0048-0064]). 
Huang teaches, in claim 3, wherein the second void communicates with four of the first voids ([0022], [0048-0064]). 
Huang teaches, in claim 4, further comprising: a first insulating film provided between the second electrode and the second insulating portion, the first insulating film including a different material from a material of the second insulating portion ([0022], [0048-0064]). 
Huang teaches, in claim 5, wherein the second insulating portion includes a second insulating film continuously provided between the first electrode and the plurality of first voids ([0022], [0048-0064]). 
Huang teaches, in claim 6, wherein the plurality of first voids extends in a second direction crossing the first direction, and the second void extends in the first direction ([0022], [0048-0064]). 
Huang teaches, in claim 7, wherein the second insulating portion includes: a third insulating film including the plurality of first voids; and a fourth insulating film including the second void, the third insulating film is provided above the first insulating portion and the first electrode, and the fourth insulating film is provided on the third insulating film (figures 5 and 6; [0069-0073]). 
Huang teaches, in claim 8, wherein the second insulating portion further includes a fifth insulating film provided between the first insulating portion and the third insulating film, and the fifth insulating film includes a third void, the at least one of the 
Huang teaches, in claim 9, wherein the second insulating portion includes: a sixth insulating film provided on the fourth insulating film; and a seventh insulating film provided on the sixth insulating film, and the seventh insulating film includes a portion embedded in the sixth insulating film (figures 5 and 6; [0069-0073]). 
Huang teaches, in claim 10, wherein the second insulating portion includes: a third insulating film extending between the first insulating portion and the third insulating portion; and a fourth insulating film extending between the third insulating film and the third insulating portion, the third insulating film includes the plurality of first voids arranged in the first direction, and the fourth insulating film includes a plurality of island-like regions surrounded with the second void (figures 5 and 6; [0069-0073]). 
Huang teaches, in claim 11, wherein the second insulating portion further includes a third void provided at a level between a level of the first void and a level of the second void in a third direction from the first insulating portion toward the third insulating portion, the first to third voids each are rectangular in a cross section of the second insulating portion crossing the third direction, and the third void communicates with the first and second voids at four corners of the rectangle of the third void (figures 5 and 6; [0069-0073]). 
Huang teaches, in claim 12, wherein the first void and the second void are provided in slit configurations extending in a second direction crossing the first direction (figures 5 and 6; [0069-0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 26, 2022